Citation Nr: 1135741	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  05-20 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for cervical radiculopathy of the upper left extremity.

2.  Entitlement to service connection for a disability of the right upper extremity.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel









INTRODUCTION

The Veteran had active service from June 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Indianapolis, Indiana.  The claims on appeal were previously remanded by the Board in April 2007 and January 2010.  Notably, the January 2010 Board decision also granted service connection for tinnitus and a psychiatric disorder, including posttraumatic stress disorder and depression; denied service connection for bilateral hearing loss, thoracolumbar spine disability and degenerative disc disease of C5-7 with severe stenosis and cord compression; and remanded the issue of service connection for onychomycosis/tinea pedis, claimed as jungle rot, bilateral.  A February 2011 rating decision granted service connection for onychomycosis/tinea pedis, both feet.  The United States Court of Appeals for the Federal Circuit has held that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the Veteran's notice of disagreement on such issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  Therefore, the matter of service connection for bilateral onychomycosis/tinea pedis is no longer before the Board.

The issue of service connection for cervical radiculopathy of the upper left extremity is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic disability of the right upper extremity was not manifested in service and it is not shown that the Veteran now has, or at any time during the pendency of this claim/appeal has had, a chronic disability of the right upper extremity.


CONCLUSION OF LAW

The criteria for service connection for a disability of the right upper extremity have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication.  Letters in December 2003, February 2006, and April 2007 explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  While the Veteran did not receive timely notice regarding disability rating and effective date criteria, any notice defect as to these elements is moot, as this decision does not address any disability rating/effective date matters.  The Veteran has had ample opportunity to respond/supplement the record; it is not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He underwent VA examination of his right upper extremity in January 2004, May 2006, February 2009, and September 2010 (with addendum in April 2011).  The February 2009 and September 2010 examinations were pursuant to the April 2007 and January 2010 Board remands.  There has been substantial compliance with the Board remand instructions as to the Veteran's right upper extremity claim because he was ultimately afforded an adequate VA examination in September 2010 (with April 2011 addendum).  The examiner considered the evidence of record and the reported history of the Veteran and explained that Veteran declined a right upper extremity examination; thus, no diagnosis or opinion could be provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Where there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The threshold requirement that must be met in order to establish a claim for service connection is that there must be competent evidence (a medical diagnosis) of a current disability (or one that existed on or after the date of application for service connection).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  After a careful review of the Veteran's claims file, the Board finds that the preponderance of the evidence is against a grant of service connection for right upper extremity disability.  

The Veteran's STRs show treatment for thoracic and lumbar spine complaints; however, these records are silent for any complaint or treatment for a right upper extremity disorder.  On his January 1970 Report of Medical Examination for separation it was noted that his upper extremities were "normal" on clinical evaluation.  Therefore, the Board finds that there is no medical evidence that the Veteran had any in-service right upper extremity disorder.

The Veteran's October 2003 claim for service connection notes that he has "great difficulty in extending [his] arms over [his] head without losing feeling and numbness in both arms."

The first mention of any right upper extremity complaint is a November 2002 VA treatment report which notes that the Veteran reported being in an altercation and being struck across the right shoulder with a baseball bat.  He complained of not being able to raise his arm and that he had severe pain in his shoulder.  No diagnosis was provided.  Subsequent VA treatment records as well as January 2004, May 2006, February 2009, and September 2010 VA examination reports are thereafter silent with respect to right upper extremity complaints or treatment.  In the April 2011 addendum to the September 2010 VA examination, the examiner noted that the Veteran refused examination of his right arm stating that most of his symptoms are on the left side.  Thus, the examiner was unable to provide a diagnosis or opinion.  

The Board finds that November 2002 when the Veteran reported being in an altercation and being struck across the right shoulder with a baseball bat was the first mention of any right upper extremity disorder.  This lengthy period (about 32 years) without treatment for any right upper extremity complaint since service discharge in January 1970 is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  Moreover, the Veteran's November 2002 right shoulder complaints are the result of an intercurrent injury and are unrelated to his active duty service.  

Furthermore, there is no competent (medical) evidence of a right upper extremity diagnosis in November 2002 or at any time during the appeal period.  It is noteworthy that at the Veteran's September 2010 VA examination he refused examination of his right upper extremity and stated that most of his sympoms were on the left side.  Without competent evidence of a current right upper extremity disorder, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In sum, the Board finds that the Veteran's STRs are silent for any in-service right upper extremity disorder, the evidence does not show that the Veteran has a currently diagnosed right upper extremity disability, and the record does not otherwise show objective manifestations of a chronic disability.  Without a currently diagnosed right upper extremity disability, service connection must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a disability of the right upper extremity is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran has asserted that his currently diagnosed left arm radiculopathy is related to the back problems he had during service.  As noted in the January 2010 Board decision, the Veteran suffered from a previously existing thoracolumbar spine disability at the time of his enlistment with the military in 1968 and he was treated for thoracic and lumbar back pain in service.  The January 2010 Board decision denied service connection for thoracolumbar and cervical spine disabilities; however, the issue of cervical radiculopathy of the upper left extremity was remanded for VA examination and etiological opinion.  

Accordingly, in September 2010, the Veteran was afforded a VA spine examination and the examiner opined that "[I]t is conceivable that the patient's neck pain could occur following subsequent years resulting in degenerated cervical disc disease...Exit physical indicates back problems."  An April 2011 addendum to the September 2010 examination (by a different physician) notes that there is no evidence of treatment for neck pain in service and clarifies that "the Veteran's cervical radiculopathy which is related to cervical degenerative disc disease is less likely than not related to his service."  However, in providing this opinion, the examiner did not explain the apparent disagreement with the September 2010 opinion (which suggests a nexus but is too equivocal and inconclusive), consider the Veteran's complaints of thoracic and lumbar back pain in service, or address the Veteran's contentions regarding a continuity of symptomatology since service.  Moreover, the examiner failed to provide any explanation or rationale as to why the Veteran's current cervical radiculopathy is related to cervical degenerative disc disease which is more likely to be age-related than to be related to thoracic and/or lumbar back complaints in service.  Accordingly, the Board finds that another examination and medical opinion assessing the etiology of the Veteran's cervical radiculopathy of the upper left extremity is necessary to make a determination in this case.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of an in-service injury, but instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced). 

In summary, the Board finds that the above-noted deficiencies have made the September 2010 examination and April 2011 addendum inadequate, and that the Veteran should therefore be afforded a new VA examination and opinion by a new VA examiner as to whether any current cervical radiculopathy of the upper left extremity is related to active service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination by an examiner other than the examiner who conducted the September 2010 VA spine examination.  The claims folder must be made available to the examiner for review and its availability should be noted in the opinion that is provided.  All indicated studies should be conducted and all findings reported in detail.

The examiner should identify all current left upper extremity disorders, including radiculopathy, found to be present.

The examiner should state whether it is at least as likely as not (50 percent or greater) that any current left upper extremity disorder, including radiculopathy, had its clinical onset during active service or is related to any in-service disease, event, or injury.  The examiner should also specifically address the fact the Veteran has reported a continuity of left upper extremity symptomatology since service, he complained of thoracic and lumbar back pain in service, and the September 2010 VA opinion suggested the possibility of a nexus (but is equivocal and inconclusive to support the Veteran's claim.)  

A detailed rationale for any opinion expressed should be provided.

2.  Read the medical opinion obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

3.  After the requested development has been completed, the AMC should readjudicate the claim.  If the benefit sought on appeal remains denied the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


